REVISED
                   United States Court of Appeals,

                             Fifth Circuit.

                             No. 96-30020.

              Glenn Charles AYO, Plaintiff-Appellant,

                                   v.

Forest BATHEY, Warden; Ralph Carrers; Lt. Levits; Sgt. Hebert;
 Scott Bowles; Mark Owens, Corp.; Dep. Flattman; Dep. Repath;
 Archie Kaufman, Sgt.; Corp Vado; Dep. Vansicle; and John Lane,
 Defendants-Appellees.

                             Feb. 10, 1997.

Appeal from the United States District Court for the Eastern
District of Louisiana.

Before JOLLY, JONES and WIENER, Circuit Judges.

     PER CURIAM:

     Plaintiff-appellant Glenn Charles Ayo, a Florida prisoner,

appeals the district court's dismissal of his civil rights suit

against numerous officials of St. Bernard Parish.      Concluding that

the Prison Litigation Reform Act's (PLRA) amended requirements for

in forma pauperis (IFP) certification apply to cases pending on the
effective date of the PLRA and that Ayo failed to comply with the

PLRA, we revoke his previously obtained IFP status, and we shall

dismiss his appeal for lack of prosecution unless, within thirty

days,   he   refiles   for   IFP   certification    and   submits   the

documentation required by the PLRA.          If he refiles timely and

properly, we shall assess and collect the full filing fee, subject

to the PLRA's installment provisions.

                                   I.

                        FACTS AND PROCEEDINGS
     Ayo brought a civil rights action in district court against

numerous    St.     Bernard        Parish       officials,    asserting        various

constitutional violations in the conditions of his confinement in

the St. Bernard Parish Prison.              At that time, the district court

denied his motion to proceed IFP.               The magistrate judge tried the

case over the telephone and recommended that Ayo's complaint be

dismissed    with    prejudice.           The    district     court    adopted     the

magistrate judge's report and entered judgment for the defendants.

Ayo timely appealed the district court's order, and the district

court granted his motion to proceed IFP on appeal.                    We decline to

reach the merits of Ayo's appeal, however, as he has not complied

with the PLRA's amended procedure for IFP certification.

                                          II.

                                      ANALYSIS

     On April 26, 1996, the President signed the PLRA,1 which

changed the requirements for proceeding IFP in federal courts.

Specifically, § 1915(a)(2) requires a prisoner seeking to bring or

appeal a civil action IFP to file an affidavit listing his assets

and to submit a certified copy of his trust fund account statement

(or institutional equivalent) for the 6-month period immediately

preceding   the     filing    of    the     complaint   or    notice     of    appeal.

Additionally, § 1915(b) requires "a prisoner [who] brings a civil

action or who files an appeal in forma pauperis" to pay the full

amount of the filing fee, which may be collected in installments as

provided in this section.

     In    our    recent     decision     in     Strickland    v.     Rankin    County

     1
      Pub.L. No. 104-134, 110 Stat. 1321 (1996).
Correctional Facility,2 we explicitly held that "prisoners whose

appeals were pending on the effective date of the PLRA must refile

to this court in conformity with the amended statute before we

consider their appeals on the merits."3             Applying the two-part test

recently enunciated in the Supreme Court decision of Landgraf v.

USI   Film   Products,4      we   carefully    analyzed        whether    PLRA   §§

1915(a)(2)    and   (b)(1)    should   apply    to     cases    pending    on    the

effective date of the PLRA.            Under Landgraf’s first step, we

recognized that Congress specified no effective date for the PLRA;

therefore, it became effective on the day it was signed—April 26,

1996.5    We then addressed whether application of either section

would trigger any of the concerns enumerated in the second step of

the Landgraf test, i.e., whether application of these sections to

cases pending on the PLRA's effective date would (1) impair rights

a party possessed when he acted, (2) increase a party's liability

for   past   conduct,   or    (3)   impose    new    duties    with   respect     to

transactions already completed.6

      We concluded that application of the filing requirements of §

1915(a)(2) would not implicate any Landgraf concerns as "the form

of a filing requirement is procedural in the strictest sense,"7 and

      2
       1997 WL 35406, --- F.3d ---- (5th Cir., January 30, 1997).
      3
       Strickland at *2, at ----.
      4
       511 U.S. 244, 114 S. Ct. 1483, 128 L. Ed. 2d 229 (1994).
      5
      Strickland at *1, at ---- (citing Adepegba v. Hammons, 103
F.3d 383, 385-86 (5th Cir.1996)).
      6
      Strickland at *1, at ---- (quoting Landgraf v. USI Film
Products, 511 U.S. 244, 114 S. Ct. 1483, 128 L. Ed. 2d 229 (1994)).
      7
       Strickland at *2, at ----.
"this change in form ... does not affect the substance of the

underlying appeal or any independent substantive rights."8 Neither

would application of § 1915(b)(1)'s fee assessment raise any

Landgraf concerns, as the fee is not assessed until the prisoner

first evaluates his claims and decides that the merits of his

appeal justify paying appellate fees, and then refiles for IFP

certification if he desires to proceed.9

         As Strickland obviously governs the instant case, we adopt in

full its holdings and reasoning and apply them to the case at hand.

The filing dates reveal that Ayo's appeal was pending on the

effective date of the PLRA.      Ayo filed his notice of appeal, was

granted IFP status for purposes of appeal, and submitted his

original and supplemental briefs to this court, all before the

effective date of the PLRA.     Thus Strickland requires application

of the PLRA's IFP certification procedure to Ayo's pending appeal.10

          The instant case is only slightly distinguishable from

Strickland. There the prisoner obtained IFP status at the district

court level and "carried it over" to her appeal;     in contrast, Ayo

acquired his IFP status by order of the district court, but for the

first time for purposes of his appeal.     Yet this distinction makes

no difference, as Strickland makes clear that application of §

1915(a)(2) revokes a prisoner's previously obtained IFP status



     8
      Id. (citations omitted).
     9
      Id. at *4, at ----.
     10
      Although the district court granted Ayo IFP status for
appeal based on the financial information he submitted, that
information does not fulfill the requirements of § 1915(a)(2).
until it is reacquired in compliance with the PLRA.11                  Thus the

PLRA's IFP certification requirements apply alike to prisoners who

filed a motion to proceed IFP on appeal prior to the effective date

of the PLRA and to those who acquired IFP status in the district

court and carried it over to the appeal before the effective date

of the PLRA.

          Neither is the instant case significantly distinguishable

from Strickland simply because Ayo had fully briefed his appeal

before the effective date of the PLRA.              We note that the Second

Circuit has refused to apply the PLRA to cases that are pending and

fully briefed on the effective date of the PLRA out of its concern

for parties who had briefed appeals but would not pursue them if

required to pay.12      We concluded in Strickland, however, that the

Landgraf     concerns   alluded   to    by    the   Second   Circuit   are   not

material.13    Consequently, we hold that the subject PLRA provisions

apply to cases pending on the effective date of the PLRA, whether

fully briefed or not.

                                       III.

                                  CONCLUSION

     For the foregoing reasons, we hold that (1) the PLRA's amended

IFP certification requirements apply to this case and to all cases

pending on its effective date, whether fully briefed or not, and


     11
      Strickland at *3, at ---- (citing Jackson v. Stinnett, 102
F.3d 132, 136 (5th Cir.1996)).
     12
      See Covino v. Reopel, 89 F.3d 105, 108 (2d Cir.1996);
Duamutef v. O'Keefe, 98 F.3d 22, 24 (2d Cir.1996); Ramsey v.
Coughlin, 94 F.3d 71, 73 (2d Cir.1996).
     13
          Strickland at *4 n. 2, at ---- n. 2.
(2)   application   of    the   PLRA   revokes     a   prisoner's     previously

obtained IFP status, whether granted in a motion to proceed IFP on

appeal prior to the effective date of the PLRA or granted in the

district court and carried over to the appeal before the effective

date of the PLRA.     Accordingly, we shall dismiss Ayo's appeal in

thirty   days    unless    within      that     time   he   refiles      for   IFP

certification in conformity with the PLRA.              If Ayo refiles timely

and properly and submits the required documentation, we shall

assess   and    collect   the   filing    fee    in    full,   subject    to   the

installment provisions of § 1915(b).            If not, his appeal shall be

dismissed for lack of prosecution, pursuant to Fifth Circuit Rule

42.3.